Pardee, C. J.
Everything alleged in the petition or cross-bill of defendant may be true, with the exception hereafter noted, and yet he can have no relief — is entitled to none. The assignment to Marvin of the notes sued on, no matter what the interest actually conveyed, vests the title sufficiently in him to sue; and Louisiana authority is clear to that effect. Defendant has no right to inquire whether the plaintiff, in whom the legal title appears to be vested, be an agent or the real owner, unless, by a fictitious assignment, it be attempted to deprive Mm of substantial grounds of defence which be may have against the true owner. The judgment will be res adjudicata against every one who might afterwards claim an interest in the note or bill. See Hennen’s Digest, 180, No. 5, and authorities there cited, particularly 14 La. 256. The plaintiff having a sufficient title to bring suit, and being a citizen of another state, while the defendant is a citizen of this state, the suit may be brought in this court. See section 1 of *368the act of Congress approved March 3, 1875, and note the difference between that act and the first paragraph of section 629 of the Revised Statutes, with regard to promissory notes, negotiable by the law-merchant, and bills of exchange. But the petition or cross-bill in this case alleges in substance that the party plaintiff has been collusively made for the purpose of bringing the case within the jurisdiction of this court, and this presents an issue or showing under the sixth section-of the act of 1875, to which the plaintiff ought to reply.
The demurrers herein filed will be sustained, except so far as the issue just referred to is concerned, and that will leave the petition or cross-bill substantially a plea to the jurisdiction, on the ground that the plaintiff Marvin has been collusively made a party, in order to give the court jurisdiction:
Costs of the demurrer to be paid by the defendant.